
QuickLinks -- Click here to rapidly navigate through this document


WAVER AND FOURTH AMENDMENT TO
STANDBY PURCHASE AND NOTE SUPPORT AGREEMENT


        THIS WAIVER AND FOURTH AMENDMENT (this "Fourth Amendment"), dated as of
July 23, 2002, is entered into by and among LOUISIANA-PACIFIC CORPORATION, a
Delaware Corporation ("L-P"), BANK OF AMERICA, N.A., a national banking
association ("BofA"), and CANADIAN IMPERIAL BANK OF COMMERCE, a Canadian
chartered bank ("CIBC").


RECITALS:


A.L-P, BofA and CIBC are parties to a Standby Purchase and Note Support
Agreement, dated as of August 16, 1999, as amended by the Waiver and First
Amendment to Standby Purchase and Note Support Agreement, dated as of July 18,
2001, the Second Amendment (the "Second Amendment") to Standby Purchase and Note
Support Agreement, dated as of November 15, 2001 and the Consent and Third
Amendment to the Standby Purchase and Note Support Agreement, dated as of
December 30, 2001 (collectively, the "Agreement"), pursuant to which L-P has
agreed to purchase certain Installment Notes (as such term is defined therein)
from BofA and CIBC (collectively, the "Standby Lenders") under certain
circumstances.

B.L-P and BofA also executed that certain Collateral Agency and Security
Agreement dated as of November 15, 2001 pursuant to which L-P granted to BofA,
as collateral agent (the "Collateral Agreement") for the benefit of the Standby
Lenders a security interest in certain assets of L-P to secure L-P's Obligations
under the Agreement (the "Standby Security Agreement").

C.L-P previously entered into a Credit Agreement, dated as of November 15, 2001
(as amended, modified and supplemented from time to time, the "Credit
Agreement"), by and among L-P, the several financial institutions from time to
time party thereto (collectively, the "Banks"), and BofA, as agent for the
Banks, certain covenants of which were incorporated by reference in the
Agreement upon the effectiveness of the Second Amendment.

D.Concurrently with the execution of this Fourth Amendment, L-P, Banks
constituting "Required Lenders" under the Credit Agreement, and BofA, as agent
for the Banks, are entering into a Waiver and Second Amendment, dated as of
July 23, 2002 (the "US Amendment"), attached hereto as Exhibit A, pursuant to
which (1) such Banks are waiving defaults and events of defaults arising from
(x) unintentional omissions and inaccuracies on Schedules 5.13 and 7.02 of the
Credit Agreement and (y) unintentional defaults and events of defaults under the
Permitted Securitization (as defined in the Credit Agreement), and (ii) L-P and
such Banks are (X) amending and restating Schedules 5.13 and 7.02 of the Credit
Agreement, and (Y) amending the Security Agreement by L-P in favor of BofA as
Agent, dated as of November 15, 2001 (the "Security Agreement").

E.Because the Agreement incorporates by reference certain of the provisions of
the Credit Agreement, without giving effect to any amendment thereof unless
consented to by the Standby Lenders, L-P has asked the Standby Lenders to
consent to the amendment and restatement of the Schedules as referred to above.
L-P and the Standby Lenders would also like to amend the Standby Security
Agreement to conform to the amendment of the Security Agreement described in
Section 4 of the US Amendment.

F.L-P has reported to the Standby Lenders that the defaults and events of
defaults being waived in the US Amendment result in breaches and defaults under
the Agreement. L-P has asked the Standby Lenders to waive such breaches and
defaults.

--------------------------------------------------------------------------------



        NOW, THEREFORE, the parties hereto hereby agree as follows:

        1.    Consent and Amendments.    

(a)The Standby Lenders hereby consent to the amendment and restatement of
Schedules 5.13 and 7.02 of the Credit Agreement described in Section 3 of the US
Amendment, and the Standby Lenders acknowledge that such amendment and
restatement is effective pursuant to Section 2(a)(i) of the Agreement as an
amendment of Sections 5.13 and 7.02 of the Credit Agreement as incorporated in
the Agreement.

(b)Section 4.1(a) of the Standby Security Agreement is hereby amended to read as
follows:

"(a)    keep all the inventory (other than inventory sold in the ordinary course
of business or inventory in transit in the ordinary course of business to or
between the locations of the Grantor specified in Item A of Schedule I or to
purchasers of such inventory) at the places therefor specified in Section 3.1
and the office(s) where it keeps its records concerning the Inventory located at
the addresses set forth on Item B of Schedule I or at such other places in a
jurisdiction where all representations and warranties set forth in Article III
(including Section 3.5) shall be true and correct, and all action required
pursuant to Section 4.5 shall have been taken with respect to the Inventory, and
to deliver not more than thirty days after the end of each fiscal quarter a
report in form and substance satisfactory to the Collateral Agent which
discloses the locations of all places where Inventory is stored; and"

        2.    Waiver.    

(a)The Standby Lenders hereby waive any breach or default of the Agreement
existing on the date hereof arising solely from the Existing Defaults (as
defined in the US Amendment) (the "Forex Defaults").

(b)Nothing contained herein shall be deemed a waiver of (or otherwise affect
BofA's or CIBC's ability to enforce) any breach or default (other than the Forex
Defaults), including without limitation (i) any breach or default (other than
the Forex Defaults) as may now or hereafter exist and arise from or otherwise be
related to the Forex Defaults (including without limitation any cross-default
arising under the Agreement (other than the Forex Defaults) by virtue of any
matters resulting from the Forex Defaults), and (ii) any breach or default under
the Agreement (other than the Forex Defaults) existing at any time after the
Effective Date (as defined below) which is the same as any of the Forex
Defaults.

        3.    Representations and Warranties.    L-P hereby represents and
warrants, as of the Effective Date (as defined below), as follows:

(a)Other than the Forex Defaults, no breach or default has occurred and is
continuing under the Agreement.

(b)The execution, delivery and performance of this Fourth Amendment by L-P have
been duly authorized by all necessary corporate and other action and do not and
will not require any registration with, consent or approval of, notice to or
action by, any person (including any governmental agency) in order to be
effective and enforceable. The Agreement, as amended by this Fourth Amendment,
constitutes the legal, valid and binding obligation of L-P, enforceable against
L-P in accordance with its respective terms, without defense, counterclaim or
offset, except as enforceability

2

--------------------------------------------------------------------------------

may be limited by Debtor Relief Laws (as defined in the Credit Agreement) or by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

(c)After giving effect to this Fourth Amendment, all its representations and
warranties contained in the Agreement are true and correct as though made on and
as of the Effective Date, as defined below in Section 4 (except to the extent
such representations and warranties specifically relate to an earlier date, in
which case they were true and correct as of such earlier date, and, with respect
to Section 5.13(c)(i), except to the extent disclosed on Schedule 1 hereto).

(d)It is entering into this Fourth Amendment on the basis of its own
investigation and for its own reasons, without reliance upon BofA or CIBC
(except for the performance of the terms hereof applicable to them) or any other
person.

        4.    Effective Date.    This Fourth Amendment will become effective as
of the date first written above (the "Effective Date"), provided that (a) the
effective date (as defined in the US Amendment) has occurred, and (b) BofA and
CIBC have received an original or facsimile of this Fourth Amendment, duly
executed by BofA, CIBC and LP.

        5.    Reservation of Rights.    L-P acknowledges and agrees that neither
the Standby Lenders' forbearance in exercising their rights and remedies in
connection with the Forex Defaults nor the execution and delivery by the Forex
Lenders of this Fourth Amendment, shall be deemed (i) to create a course of
dealing or otherwise obligate the Forex Lenders to forbear or execute similar
waivers under the same or similar circumstances in the future or (ii) to waive,
relinquish or impair any right of the Forex Lenders to receive any indemnity or
similar payment from any person or entity as a result of any matter arising from
or relating to the Forex Defaults.

        6.    Miscellaneous.    

(a)Except as expressly amended, all terms, covenants and provisions of the
Agreement are and shall remain in full force and effect and all references
therein to such Agreement shall henceforth refer to the Agreement as amended by
this Fourth Amendment. This Fourth Amendment shall be deemed incorporated into,
and a part of, the Agreement.

(b)This Fourth Amendment shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns. No third
party beneficiaries are intended in connection with this Fourth Amendment
(including, without limitation, any holder of Installment Notes other than BofA
or CIBC and any trustee under the indenture under which the Installment Notes
were issued).

(c)This Fourth Amendment shall be governed by and construed in accordance with
the law of the State of California (without regard to principles of conflicts of
laws).

(d)This Fourth Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

(e)This Fourth Amendment, together with the Agreement, contains the entire and
exclusive agreement of the parties hereto with reference to the matters
discussed herein and therein. This Fourth Amendment supersedes all prior drafts
and communications with respect thereto. This Fourth Amendment may not be
amended except in accordance with the provisions of Paragraph 3(b) of the
Agreement.

3

--------------------------------------------------------------------------------

(f)If any term or provision of this Fourth Amendment shall be deemed prohibited
by or invalid under any applicable law, such provision shall be invalidated
without affecting the remaining provisions of this Fourth Amendment or the
Agreement, respectively.

(g)L-P hereby covenants to pay or to reimburse BofA and CIBC, upon demand, for
all reasonable costs and expenses (including reasonable attorney fees and
expenses) incurred in connection with the development, preparation, negotiation,
execution and delivery of this Fourth Amendment, and any other amendments or
other documents relating to this Fourth Amendment.

[REST OF THIS PAGE INTENTIONALLY LEFT BLANK]

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Waiver and Fourth Amendment to Standby Purchase and Note Support Agreement as of
the date first above written.

    LOUISIANA-PACIFIC CORPORATION
 
 
By:
/s/  CURTIS M. STEVENS      

--------------------------------------------------------------------------------

    Name: Curtis M. Stevens     Title: EVP & CFO
 
 
BANK OF AMERICA, N.A., as Collateral Agent and Standby Lender
 
 
By:
/s/  MICHAEL BALOK      

--------------------------------------------------------------------------------

    Name: Michael Balok     Title: Managing Director
 
 
CANADIAN IMPERIAL BANK OF COMMERCE, as Standby Lender
 
 
By:
/s/  DAVID WHITE      

--------------------------------------------------------------------------------

    Name: David White     Title: Managing Director Executive Director

5

--------------------------------------------------------------------------------


SCHEDULE I


        On May 4, 2002, the Company announced a program of facility sales and
closures that to the extent implemented may result in a reduction under ERISA
Section 4043(c)(3) of more than 20 percent of the active participants in 2002 or
2003, or more than 25 percent of the active participants in 2002 and 2003, in
either or both of the Louisiana-Pacific Corporation Retirement Account Plan or
the ABTco. Inc. Retirement Plan.

        As such, it would be a Reportable Event, unless the 30 day notice period
has been waived under 29 CFR Section 4043.23(c)(2) or (3). It is not presently
known whether either such waiver will apply and thus it is not presently certain
that either such event would be a Reportable Event under the Credit Agreement.
Such participant reductions may constitute a partial termination of either or
both such Plans, in which event the affected participants must under tax
qualified plan law be vested to the extent their benefits are funded. The
Company has decided to fully vest the affected participants who are not already
vested, by Plan amendment, instead of incurring the substantial administrative
expenses and uncertainties of a vesting to the extent funded determination.

6

--------------------------------------------------------------------------------




QuickLinks


WAVER AND FOURTH AMENDMENT TO STANDBY PURCHASE AND NOTE SUPPORT AGREEMENT
RECITALS
SCHEDULE I
